Citation Nr: 1411670	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-45 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to August 1972. 

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2011 the Board granted the Veteran an increased rating for his service-connected residuals, status post left shoulder surgery with bone density of the left proximal humerus and found that a claim for TDIU was raised at a September 2010 VA examination.  Thus, the Board took it under appeal in consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded for further development.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; discussed in further detail below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In June 2011 the Board remanded in order for additional development of the Veteran's TDIU claim to be completed; this included sending the Veteran VCAA notice for entitlement to TDIU, to obtain the Veteran's VA treatment records, to provide the Veteran a VA examination to determine if he was unemployable based upon his service-connected disabilities, to determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration, and to readjudicate the Veteran's claim by issuing a Supplemental Statement of the Case (SSOC) if his claim was denied.  The RO sent the Veteran an appropriate VCAA letter in September 2011; thus, that directive has been complied with.  In addition, the Veteran's VA treatment records were obtained and associated with his Virtual VA claims file and VA medical opinions were rendered in September 2012.   However, the AMC did not readjudicate the Veteran's claim and there is no waiver of initial RO consideration of the evidence; the last statement of the case (SOC) of record is September 2010.  See 38 C.F.R. § 20.1304 (2013).  Hence, a remand of this matter to the RO for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration is necessary. 
  
In addition, the AMC did not determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  Thus, the Board finds that the AMC did not comply with the June 2011 remand; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).   Thus, on remand the AMC must determine if the Veteran's claim should be referred.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient treatment records.   Allow the Veteran to submit or identify any additional outstanding private treatment records. 

2.   The RO/AMC should determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.

3.   The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC, to include all evidence submitted since the September 2010 SOC, and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


